Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 1 of 7

  

FEB 2 f 2020
UNITED STATES DISTRICT COURT FOR THE _
SOUTHERN DISTRICT OF WEST VIRGINIA ROE Ce ooute
CHARLESTON Southern District of West Virginia

 

 

UNITED STATES OF AMERICA
Vv. Criminal No. 2:20-cr-00028
18 U.S.C. § 1341

STANLEY CLARK

(Mail Fraud)

The United States Attorney charges:

1. Between January 1, 2013 and October 1, 2015, defendant
STANLEY CLARK knowingly devised and intended to devise a scheme
to defraud, and to obtain money and property by means of materially
false and fraudulent pretenses and representations from, Toyota
Motor Sales, USA, Inc. (“Toyota”), a major auto manufacturer. As
part of that scheme, defendant CLARK knowingly caused to be
deposited a matter or thing to be sent or delivered by a private
or commercial interstate carrier.

Introduction

2 Defendant CLARK and others known to the United States
Attorney took advantage of a Toyota Customer Support Program in
which Toyota agreed to repurchase certain Tacoma model trucks that
suffered excessive rust damage at 150% of their value, so long as

those trucks were owned by individuals, rather than dealerships.
Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 2 of 7 PagelD #: 23

3. Defendant CLARK participated in a fraudulent scheme to
buy hundreds of Tacomas at wholesale auction prices, obtain false
titles for the trucks in the names of unwitting individuals, and
then fraudulently induce Toyota to repurchase the trucks at 150%
of their value.

Background

The Toyota Customer Support Program

 

4, In 2008, Toyota determined that certain Tacoma trucks
suffered from excessive frame rust. In response, Toyota began a
Customer Support Program to repurchase or repair those Tacomas.
This program lasted from March 2008 until December 31, 2015.

5. Under the Customer Support Program, Toyota dealerships
would inspect Tacoma frames for excessive rust and, if a truck
failed, Toyota would repurchase it.

6. If an individual customer owned the Tacoma, Toyota
repurchased it at 150% of the Kelley Blue Book Suggested Retail
Value of an “excellent” condition truck, regardless of its actual
condition. In contrast, if a dealership owned the Tacoma, Toyota
would only reimburse the dealer’s actual cost of purchasing the
truck.

7. Toyota provided dealers detailed instructions about the
Program, which included a requirement that Tacoma repurchases from
individual customers must occur at a Toyota dealership with the

customer present.
Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 3 of 7 PagelD #: 24

8. Toyota hired Impartial Services Group (“ISG”) to
administer the Customer Support Program. ISG created a website
to track inspections and repurchases, and sent ISG agents to work
with individual customers and dealers to facilitate repurchase
transactions.

The Defendant and Other Participants in the Fraudulent Scheme

 

9, Defendant STANLEY CLARK was an Impartial Services Group
(“ISG”) transfer agent who administered repurchase transactions
at Love Lexus Toyota, a Toyota dealership in St. Albans, West
Virginia. His responsibilities included communicating with
individual owners and the dealership, and attending repurchase
transactions at the dealership with customers.

10. Big Blue Motor Sales was a Kentucky corporation
operating in Louisa, Kentucky. Big Blue Motor Sales was a car
and truck dealership that purchased automobiles at wholesale and
sold them to retail consumers.

11. James Pinson was the owner and sole member of Big Blue
Motor Sales.

12. Gary Conn was the Sales Manager at Big Blue Motor Sales.

13. Tammy Newsome was an employee of Big Blue Motor Sales
who was responsible for performing administrative tasks at James
Pinson’s direction.

14. Frank Russo was the service manager at Love Lexus

Toyota, a Toyota dealership located in St. Albans, West Virginia,
Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 4 of 7 PagelD #: 25

in the Southern District of West Virginia. Among other things,
his job responsibilities included inspecting Tacomas for the
Toyota Customer Support Program.

15. Kevin Fluharty was a notary public. As part of his
notary public duties, he was responsible for notarizing the
Signatures of individual customers who sold their Tacomas to
Toyota under the Program.

Manner and Means for Carrying Out the Scheme

16. Defendant STANLEY CLARK — along with James Pinson, Gary
Conn, Tammy Newsome, Big Blue Motor Sales, Frank Russo, and Kevin
Fluharty ~ devised and engaged in the scheme to defraud Toyota.

The general steps in the scheme included:

a) Big Blue Motor Sales bought hundreds of Tacomas at
wholesale.
b) James Pinson, Frank Russo, Gary Conn, or others

working on their behalf obtained copies of
unwitting individuals’ driver’s licenses.

c) Tammy Newsome, acting on behalf of James Pinson,
fraudulently titled Big Blue Motor Sales’ Tacomas
using the unwitting individuals’ driver’s licenses
to make it appear as if these individuals owned
the Tacomas, rather than Big Blue Motor Sales.
These individuals were “false owners” because they

did not actually purchase or possess the Tacomas.
Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 5 of 7 PagelD #: 26

James Pinson, or others working on his behalf,
transported the Tacomas from Big Blue Motor Sales
to Love Lexus Toyota.

At Love Lexus Toyota, Frank Russo sent false
information about the trucks and the false owners
to ISG via interstate wire, inducing ISG to send
Customer Offer Letters to Love Lexus Toyota via
interstate wire. Frank Russo falsely completed
these Offer Letters, and then returned them to ISG
via interstate wire.

Frank Russo induced ISG to mail repurchase checks
payable to the false owners, and final repurchase
documentation for signature by the false owners,
from Irving, Texas to defendant CLARK in Poca, West
Virginia via United Parcel Service, a private,
commercial interstate carrier.

James Pinson or Tammy Newsome, Frank Russo, and
defendant CLARK met at Love Lexus Toyota. At this
meeting, defendant CLARK provided James Pinson or
Tammy Newsome with the repurchase checks. In turn,
James Pinson or Tammy Newsome paid Frank Russo and
defendant CLARK cash for their role in facilitating

the scheme.
Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 6 of 7 PagelD #: 27

h) Defendant CLARK provided the repurchase
documentation to Kevin Fluharty, who forged the
false owners’ signatures on the final repurchase
documentation in order to induce Toyota to
repurchase the Tacoma at 150% of Kelley Blue Book
Value.

1) Defendant CLARK mailed the forged final repurchase
documentation from St. Albans, West Virginia to
Irving, Texas, via United Parcel Service, a
private, commercial interstate carrier.

3) Tammy Newsome forged the false owners’ signatures
on the repurchase checks and deposited the checks
into Big Blue Motor Sales’ bank account.

17. The scheme participants relied on defendant CLARK to
coordinate fraudulent Tacoma repurchase meetings, work with Kevin
Fluharty to forge the false owners’ signature on Tacoma repurchase
documentation, and mail the fraudulent repurchase documentation
that induced Toyota to repurchase Tacomas. Defendant CLARK could
reasonably foresee, and in fact knew, ‘that the scheme used
interstate wires and mailings to communicate false and fraudulent
documents and statements in furtherance of the fraud.

18. Through their scheme to defraud, defendant CLARK and
the other scheme participants fraudulently induced Toyota to

repurchase at least 349 Tacomas, which resulted in Toyota paying
Case 2:20-cr-00028 Document 10 Filed 02/27/20 Page 7 of 7 PagelD #: 28

approximately $4,327,789 and causing losses to Toyota of up to
that same amount. These 349 Tacomas included trucks with the
following VINs: ATAWN72N7Y2Z676350, ATAWN72N6YZ630718, and

ATAWM72N6YZ663091.

The Criminal Charge —- Mail Fraud

 

19. On or about April 8, 2015, at or near St. Albans, Kanawha
County, West Virginia in the Southern District of West Virginia,
and elsewhere, defendant STANLEY CLARK, aided and abetted by
persons known and unknown to the United States Attorney, having
devised and intending to devise the above-described scheme to
defraud Toyota, and for the purpose of executing the scheme to
defraud and attempting so to do, knowingly caused to be deposited
a matter or thing to be sent and delivered by a commercial
interstate carrier, that is, repurchase documentation associated
with Tacoma VIN 4TAWN72N6YZ630718, to be sent and delivered by
the United Parcel Service.

In violation of Title 18, United States Code, Section 1341.

MICHAEL B. STUART
United States Attorney

on Cans [nr

ANDREW J. TESSMAN
Assistant United States Attorney
